               Case 1:19-cr-04272-WJ Document 53 Filed 03/08/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO



 UNITED STATES OF AMERICA,

                         Plaintiff,

 v.                                                              No. CR 1:19-04272-001 WJ

 KAYLA BAKER,

                         Defendant.



                  UNOPPOSED MOTION TO CONTINUE TRIAL SETTING



          COMES NOW the defendant, Kayla Baker, by and through her attorney of

record, Aric G. Elsenheimer, Assistant Federal Public Defender, and moves this Court

for an order continuing the trial setting of April 5, 2021, as grounds states:

          1.      Ms. Baker was arraigned on December 2, 2019, on an indictment alleging a

violation of 18 U.S.C. §§ 1112 and 1153, that being Involuntary Manslaughter and 18

U.S.C. §§ 113(a)(6), 3559(f)(2) and 1153, Assault of a Minor Resulting in Serious Bodily

Injury.

          2.      This case is set for trial on April 5, 2021.

          3.      Defendant respectfully request a continuance to complete several tasks

that are vital to the defense. Specifically, Defendant requests an additional ninety (90)

days from the current setting to prepare for trial. Counsel also requests an extension of
            Case 1:19-cr-04272-WJ Document 53 Filed 03/08/21 Page 2 of 5




the pretrial motions deadline. Ninety days is the minimum amount of time that is

required to adequately prepare for trial. Defense counsel cannot and will not be ready

for trial in advance of ninety days from the current setting.

       4.      A continuance of ninety days is necessary for counsel to complete the

following tasks:

               A)    To continue plea negotiations with the government. It is believed

                     that a negotiated resolution of this matter may be possible and that

                     additional time is necessary to pursue such negotiations. Counsel

                     for Ms. Baker is pursuing such negotiations and believes that a

                     resolution of this matter can be reached, but requires additional

                     time to pursue such negotiations.

               B)    Should plea negotiations not yield a resolution, defense counsel

                     requires additional time to a) interview any additional witnesses; b)

                     to obtain expert witnesses for trial; and c) to file pretrial motions.

               C)    Counsel has filed two pretrial motions, and is considering the filing

                     of a third pretrial motion to dismiss in light of pending litigation

                     before the Supreme Court. Additionally, in light of the Covid-19

                     pandemic, which has made pretrial investigation difficult, if not

                     impossible, counsel requires additional time to continue an




                                              2
            Case 1:19-cr-04272-WJ Document 53 Filed 03/08/21 Page 3 of 5




                      investigation of this case, interview witnesses, and otherwise

                      prepare for trial

       5.      Defendant requests a continuance of the trial of no less than 90 days from

the current setting. Counsel believes that length of time to be the minimum needed to

initiate plea negotiations with the government and to ensure that Defendant receives

effective assistance of counsel and is accorded due process.

       6.      The right to the effective assistance of counsel includes adequate time to

prepare for trial. Without that adequate time to prepare for trial, Defendant will be

denied her right to the effective assistance of counsel. As the Eleventh Circuit has

recognized,

               Implicit in this right to counsel is the notion of adequate time
               for counsel to prepare the defense: “Disposition of a request
               for continuance . . . is made in the discretion of the trial
               judge, the exercise of which will ordinarily not be reviewed.
               But the denial of opportunity for appointed counsel to
               consult with the accused and to prepare his defense, could
               convert the appointment of counsel into a sham and nothing
               more than a formal compliance with the Constitution’s
               requirement that an accused be given the assistance of
               counsel. The Constitution’s guarantee of assistance of
               counsel cannot be satisfied by mere formal appointment.

       United States v. Verderame, 51 F.3d 249, 252 (11th Cir. 1995) (quoting Avery v.

Alabama, 308 U.S. 444, 446, 60 S.Ct. 321, 322 (1940).

       7.      Defendant agrees with this continuance and will not be prejudiced by this

continuance. Additional time will not prejudice Defendant and will potentially allow

                                              3
            Case 1:19-cr-04272-WJ Document 53 Filed 03/08/21 Page 4 of 5




her to reach a favorable resolution with the government. Undersigned counsel has

consulted with Ms. Baker and she is aware of her rights under the Speedy Trial Act,

understands the need for a continuance, and agrees with this continuance.

       8.      Undersigned counsel affirmatively states that under the Speedy Trial Act,

18 U.S.C. § 3161(h)(7), the ends of justice will be served by granting this extension of

time in which to file motions and a continuance of the trial. See United States v.

Hernandez-Mejia, 406 Fed. App’x. 330, 338 (10th Cir. 2011) (“The Speedy Trial Act was

intended not only to protect the interests of defendant, but was also ‘designed with the

public interest firmly in mind.’”) (quoting United States v. Toombs, 574 F.3d 1262, 1273

(10th Cir. 2009)). Additional time will provide the parties time to discuss a possible

negotiated resolution of this matter. Counsel for Ms. Baker is interested in negotiating

with the government regarding a resolution of this case. Additional time is needed to

pursue these negotiations. Such a negotiated resolution would conserve judicial and

prosecutorial resources and could also materially benefit Ms. Baker by providing access

to a more favorable resolution of this matter. This motion is not predicated upon the

congestion of the Court’s docket. For those reasons, counsel is requesting this matter be

continued from the Court’s April 5, 2021, trial calendar and that it be rescheduled for a

trial in ninety (90) days. Lastly, the Covid-19 pandemic has made it difficult to speak

with potential witnesses, serve subpoenas, and otherwise conduct preparation for trial.




                                             4
             Case 1:19-cr-04272-WJ Document 53 Filed 03/08/21 Page 5 of 5




       9.       Assistant United States Attorney Nicholas James Marshall, does not object

to continuing the April 5, 2021, trial setting, and associated deadlines, in this matter.

       10.      Pursuant to 18 U.S.C. § 3161(h)(7)(A), the period of delay resulting from

this continuance serves the ends of justice and this continuance outweighs the best

interest of the public and the defendant in a resolution of this matter.

       WHEREFORE, defendant respectfully request that the court grant a continuance

of the trial setting of April 5, 2021, for a period of at least ninety (90) days, and an

extension of the motions deadlines.




                                                   Respectfully submitted,

                                                   FEDERAL PUBLIC DEFENDER
                                                   111 Lomas NW, Suite 501
                                                   Albuquerque, NM 87102
                                                   (505) 346-2489
                                                   (505) 346-2494 Fax
                                                   aric_elsenheimer@fd.org



                                                    /s/ filed electronically on 3/8/21
                                                   ARIC G. ELSENHEIMER, AFPD




                                               5
